NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 ANTHONY TYRONE CAMPBELL,                        No. 16-16434

                  Plaintiff-Appellant,           D.C. No. 1:14-cv-00801-DAD-
                                                 SAB
   v.

 J. MENDEZ, Sergeant; et al.,                    MEMORANDUM*

                  Defendants-Appellees,

 and

 JEFFREY BEARD; et al.,

                  Defendants.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        California state prisoner Anthony Tyrone Campbell appeals pro se from the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s summary judgment on the basis of failure to exhaust

administrative remedies. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir.

2015). We affirm.

      The district court properly granted summary judgment because Campbell

failed to raise a genuine dispute of material fact as to whether he properly

exhausted his available administrative remedies as required by the Prison

Litigation Reform Act (“PLRA”), or whether administrative remedies were

effectively unavailable. See Ross v. Blake, 136 S.Ct. 1850, 1856, 1860 (2016)

(proper administrative exhaustion under the PLRA is mandatory, but may not be

required when “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation”);

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative

remedies . . . means using all steps that the agency holds out, and doing so properly

(so that the agency addresses the issues on the merits).” (emphasis in original)

(citation and internal quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                    16-16434